DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner acknowledges the amendment to the Specification (dated 7/30/2022) .  The amendment is entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Replace the entirety of the Claim 3 with the following:








3. (Currently Amended) The contact lens of claim 2, wherein the photoluminescence material is represented by Formula (I) or Formula (II):

    PNG
    media_image1.png
    175
    376
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    377
    media_image2.png
    Greyscale

wherein each of -X-R1, -X-R2 and -X-R3 is a side chain of the photoluminescence material, at least one of the R1, R2 and R3 is a saturated carbon chain or an unsaturated carbon chain, X is an oxygen or a nitrogen, a carbon number of the side chain of the photoluminescence material is NC, and the following condition is satisfied:
 1 ≤ NC ≤ 18.
Response to Arguments
Applicant’s arguments (filed 7/30/2022, pages 12-17) have been fully considered and are persuasive.  Accordingly, the 103 rejection of Claims 1-2, 10-17, and 22-23 have been withdrawn by examiner.



Reasons for Allowance/Examiner’s Comments
Claims 1-23 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a contact lens comprising “… the following conditions are satisfied: 400 nm ≤ WEmMx ≤ 600 nm; 85% ≤ T4070 …”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-23 are allowable due to pendency on independent claim 1.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harding et al. (US 2019/0194535),  Harding et al. (US 2013/0032758),  Harding et al. (US 2013/0033776),  Harding et al. (US 2013/0057824),  Harding et al. (US 2013/0056682),  Harding et al. (US 2013/0062564),  Harding et al. (US 2013/0088684),  Harding et al. (US 2013/0100048),  Harding et al. (US 2014/0211447),  Harding et al. (US 2014/0336303),  Harding et al. (US 2015/0098056), and Harding et al. (US 2017/0088771) are cited to show similar contact lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872